Case: 4:19-cV-OOOlO-HEA Doc. #: 1-1 Filed: 01/03/19 Page: 1 of 3 Page|D #: 14

   

Mlchael B“tler City Han, R00m126
Recorder Of Deeds 1200 Market Street
City of Saint Louis Saint Louis, MO 63103
` wWW.stlouiscityrecorder.org 314-622~4610
v . 2’ 2019 info@stlouiscityrecorder.org

Georgie Simmons
St. Louis, MO
Dear Ms. Simmons:

On Tuesday, November 6“‘, 2018, the Voters of the City of St. Louis elected a new
Recorder of Deeds, Michael Butler, who will take office on January 2, 2019. As a result,
there will be some staffing/personnel changes Unfortunately, the decision to make staff
changes includes removing you from your current position effective immediately. As a
consequence of the change in your employment status with the Recorder’s office and
subject to extension as detailed below, you are being extended two options as listed below
or you may choose to end your employment immediately upon receipt of this letter.

As a part of your employment status change, we would like to offer you a “Pay for
Perf`ormance” position for a monthly pay rate of $ and serve at the will of
the Recorder (for at least 30 days) or receive your current rate of pay for two weeks (until
January l4th). In either instance you are still due any outstanding benefits that are already
due for your previous time served.

In consideration for your acceptance of either option (as noted above), , you
acknowledge that you have received this letter on the date of execution of this letter by the
undersigned You, on. behalf of yourself and any of your agents, assigns, attorneys,
dependents, children, spouses, affiliates and heirs (individually and collectively, “you”)
hereby voluntarily and knowingly releases, acquits and forever discharges The City of St.
Louis, Missouri and the Recorders of Deeds office and their respective present or former
affiliates, successors and assigns, officers, officials, attorneys, employees, agents, trustees,
fiduciaries and administrators (collectively, “Recorder of Deeds”) from any and all
demands, claims, actions, suits, causes of action, charges, complaints, liabilities, costs,
contracts, agreements and damages of any nature whatsoever (whether known or unknown,
foreseen or unforeseen, in law, in equity or otherwise), including, but not limited to, claims
asserted for back pay, front pay, past employment, statutory liquidated damages,
compensatory and punitive damages, damages for emotional distress, costs, expenses,
reinstatement and compensation of every nature and description, including reasonable
attorney’s fees and expenses, which you have now or may have against the Recorder of
Deeds by reason of any conduct, acts, omissions, cause or any transaction whatsoever up
to the date of execution of this letter.

Case: 4:19-cV-OOOlO-HEA Doc. #: 1-1 Filed: 01/03/19 Page: 2 of 3 Page|D #: 15

The release of all claims by you includes, without limitation, all claims (l) with
respect to back pay, front pay, past employment, statutory liquidated damages,
compensatory and punitive damages, damages for emotional distress, costs, expenses,
reinstatement and compensation of every nature and description; (2) for employment
discrimination under Title VII of the Civil Rights Act of 1964, as amended and the 1991
Civil Rights Act, as amended; (3) for employment discrimination under the Civil Rights
Act of 1866, 42 U.S.C. §1981, as amended; (4) under Chapter 213 of the Missouri Revised
Statutes, as amended; (5) under any applicable local ordinances; (6) under the Americans
With Disabilities Act, 42 U.S.C. §12101 et seq., as amended; (7) the Fair Labor Standards
Act, as amended; (8) under the Employee Retirement lncome Security Act of 1974, as
amended; (9) Consolidated Omnibus Budget Reconciliation Act of 1985, as amended; (10)
for damages of any kind, including, but not limited to, damages for personal, emotional or
economic injury, damage to reputation, breach of contract (other than an action to enforce
the terms of this letter), employment, re-employment, back pay, wages, additional pay,
benefits, wrongful discharge and violation of implied or express contract rights under any
state, federal or local law, decision or regulation; (l l) for any lost pay, reinstatement,
liquidated damages or any other form of equitable relief; (12) for attorneys’ fees or costs;
and (13) any and all other federal, state and local statutes, regulations, ordinances,
executive orders, policies, common law or any contract, alleged employee policy or
manual, or breach of any implied covenant of good faith and fair dealing. You understand
that he/she may have claims against we of which, at the time of execution of this letter,
she/he has no knowledge or suspicion, but nonetheless agrees that this release extends to
all claims in any way based upon, connected with or arising under, in or out of the
employment of you by we, Whether or not known, claimed or suspected at the present time.

You acknowledge that prior to executing this letter, that he/she may consult with
his/her attorney concerning the legal effect of this letter and the release contained in this
letter. You acknowledge that he/ she has been provided by the Recorder of Deeds with full
and ample opportunity to present this release to her attorney for review. You further agree
that this letter is the product of mutual agreement of all parties

The terms of this letter shall be binding upon and inure to the benefit of the parties
and their respective heirs, personal representatives, successors and assigns. If any term,
provision, covenant or condition contained in this letter is held to be invalid, void or
unenforceable, the remaining terms and provisions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. The terms of this
letter contain the entire agreement of the parties hereto, and supersedes all other agreements
and understandings, whether written or oral, covering the subject matter hereof.

We realize that this will be a difficult time for you; however, we urge you to direct
your attention and energies to your future. We understand that you may choose not to
accept the new position to pursue other employment opportunities outside of the Recorder
of Deeds office. We wish you success in your pursuit.

[The remainder of this page intentionally left blank.]

Case: 4:19-cV-00010-HEA Doc. #: 1-1 Filed: 01/03/19 Page: 3 of 3 Page|D #: 16

EMPLOYER:
THE RECORDER OF DEEDS OF THE CITY OF ST. LOUIS

By:

 

Michael Butler
Recorder of Deeds

January 2, 2019

Agreed to by:

`EMPLoYEE;

 

Print Name: Georgie Simmons

Date:

 

